Citation Nr: 0030873	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active honorable service from June 1, 1982 to 
April 25, 1986.  He also had service from April 26, 1986 to 
August 7, 1987 that ended under other than honorable 
conditions.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the New York, 
New York, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefit sought.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the New York VARO in December 1999.

In July 2000, the veteran's claims folder was permanently 
transferred to the St. Petersburg, Florida VARO as he now 
resides in that jurisdiction.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary record 
prior to any further consideration of this issue by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claims, additional development of 
the record will be required.

i.  Psychiatric disability

As a preliminary matter, the Board observes that the veteran 
has submitted a copy of a March 1996 determination of the 
Social Security Administration (SSA) which shows that he was 
awarded disability benefits from February 5, 1994 on account 
of an anxiety-related disorder.

Although substance abuse was noted to be material to a 
finding of disability, the decision refers to several medical 
records pertaining to the veteran's psychiatric disability 
that have not been associated with the claims folder.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the CAVC") has held that the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992).

Under 38 U.S.C.A. § 5107(a) (West 1991), VA also has a duty 
to assist the veteran in the development of all facts 
pertinent to his claim, including obtaining VA examinations 
which are adequate for adjudication, as well as the duty to 
obtain all relevant treatment records.  Littke v. Derwinski, 
1 Vet. App. 90 (1991).  Examinations must also address the 
rating criteria in relation to the veteran's symptoms.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

In the instant case, the veteran has never been afforded VA 
examination with respect to this appeal.  As to this, the 
CAVC has also stated that the Board may only consider 
independent medical evidence to support its findings.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
would find it useful if the RO schedule the veteran for a 
more comprehensive mental disorders examination.

ii.  Inextricably Intertwined Claim

In December 1996, the RO concluded that the veteran's August 
1987 discharge was a bar to VA benefits for his second period 
of active duty service.  However, it was also concluded that 
the veteran is entitled to health care benefits for any 
disability incurred in or aggravated during the period of 
January 12, 1972 to September 26, 1973, and determined to be 
service connected.  The veteran was informed of this adverse 
determination, as well as his procedural and appellate 
rights, by VA letter dated December 27, 1996; he did not 
appeal this decision.

In a March 1999 statement, the veteran submitted an 
application to reopen the administrative determination as to 
the character of his discharge.  In support of his 
application, he submitted a copy of a lay statement, as well 
as his application to the Navy Council of Personnel Boards 
(NCRB) for reconsideration of the character of his discharge.  
The Board finds that the veteran's application to reopen the 
claim of whether the character of his August 1987 discharge 
is a bar for purposes of VA benefits for his second period of 
active duty service is inextricably intertwined with the 
service connection issue currently on appeal.  Insofar as the 
RO has yet to make a formal determination as to the propriety 
of this application to reopen, it would be premature and 
prejudicial for the Board to consider the veteran's claim for 
service connection a psychiatric disability at this time.

The CAVC has held that all issues "inextricably 
intertwined" with issues certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for 
reopen of the character of the veteran's August 1987 
discharge is "inextricably intertwined" with the service 
connection currently on appeal, the case must be remanded to 
the RO in accordance with the holding in Harris, supra.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed psychiatric 
disability, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records (not already associated herein), 
should then be requested.  All records 
obtained should be added to the claims 
folder.

2.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The RO should also contact the 
Department of Navy, Navy Council of 
Personnel Boards, Washington Navy Yard, 
in Washington, DC, and request that they 
provide a copy of its final 
determination, if already made, as to the 
appellant's request for an upgrade of his 
August 1987 military discharge.  Efforts 
to obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

4.  The RO should then schedule the 
veteran for VA mental disorders 
examination in order to determine the 
most probable pathology of his claimed 
psychiatric disability.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by this examiner prior to examination of 
the veteran. The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing if deemed necessary.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  The 
examiner must also indicate whether it is 
more likely, less likely or as likely as 
not any indicated disorder had its onset 
or was aggravated during military 
service.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the veteran's service 
connection claim.

6.  The RO should adjudicate the 
veteran's claim for reopen of the issue 
of whether the character of the 
appellant's August 1987 discharge is a 
bar for purposes of VA benefits for his 
second period of active duty service.  In 
this regard, the RO should take into 
consideration the precedent decisions of 
the CAVC in Laruan v. West, 11 Vet. App. 
80, 85 (1998) and D'Amico v. West, 12 
Vet. App. 264 (1999).

The veteran and his accredited 
representative must be, and hereby are, 
notified that a timely notice of 
disagreement and substantive appeal (VA 
Form 9) must be filed in order to perfect 
any appeal as this issue, and without 
such the Board will not have 
jurisdiction.

7.  The RO should then re-adjudicate the 
veteran's claims for service connection 
for a psychiatric disability.  If this 
determination remains adverse to the 
veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal, 
including the provisions of VCAA.  The 
veteran should then be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



